    Case 1:17-cv-02987-JPO-KHP Document 324 Filed 08/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
                                                             8/24/2020
SOUTHERN DISTRICT OF NEW YORK
                                                  17-CV-2987 (JPO) (KHP)
LUIS RAMIRO AVILES, et al.,


                        -v-

S&P GLOBAL, INC., et al.,


FERNANDO RAUL BENEDETTO, et                       17-CV-6087 (JPO) (KHP)
al.,


                        -v-

ATC REALTY FIFTEEN, INC., et al.,
                                    Defendants.
                                                  17-CV-7034 (JPO) (KHP)
HORACIO NESTOR ACEBEDO, et al.,


                            -v-

ATC REALTY FIFTEEN, INC., et al.,

FREDERICO ALVAREZ, et al.,
                                                  18CV-128 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,

HECTOR JORGE ARECO, et al.,
                                                  18-CV-2416 (JPO) (KHP)
                            -v-

ATC REALTY FIFTEEN, INC., et al.,
      Case 1:17-cv-02987-JPO-KHP Document 324 Filed 08/24/20 Page 2 of 2




                                     DISCOVERY ORDER

KATHARINE H. PARKER, United States Magistrate Judge:

       As discussed during today’s conference, the parties are directed to exchange

preliminary lists of search terms and custodians and to begin discussing those lists by no later

than August 31, 2020. This deadline does not apply to Equity Trust.

       Further, the Court directs the Defendants to confer and create a master set of up to 25

interrogatories that Defendants will then collectively serve on Plaintiffs. Each Defendant will

also be afforded ten additional interrogatories to address additional issues not covered by the

master set provided for above. The Court will consider allowing additional interrogatories at a

later date if and when they become necessary. Pursuant to the Court’s July 27, 2020

Scheduling Order (ECF No. 308), these interrogatories are due by September 4, 2020.



       SO ORDERED.

DATED:         New York, New York
               August 24, 2020

                                                     ______________________________
                                                     KATHARINE H. PARKER
                                                     United States Magistrate Judge
